DETAILED ACTION
	The receipt is acknowledged of applicants’ preliminary amendment filed 06/09/2020; IDS filed 07/28/2020; and IDS filed 04/09/2020.

	Claims 1-11 originally presented. Claims 1-11 had been canceled and claims 12-24 have been added by the preliminary amendment filed 06/09/2020. 

Claims 12-24 are subject of this office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 


Claim(s) 12-15, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Droy-Lefaix et al. (US 2003/0228299, currently cited on PTO 892) as evidenced by the article by Driver et al. (“Meibomian Gland Dysfunction”, IDS filed 04/09/2020).
Claim 12 is directed to a method for increasing lipid secretion from a Meibomian gland, comprising delivering to the eyelid of a patient in need thereof an effective amount of lipoic acid, wherein delivery of the lipoic acid provides increased lipogenesis in the Meibomian gland or lipid secretion from the Meibomian gland.  

Droy-Lefaix discloses pharmaceutical composition for treating eye disorders including ocular dryness by administering ophthalmic composition comprising antioxidant and preferable antioxidant is lipoic acid that is advantageous in treating dry eye disorders (abstract; ¶¶ 0051-0061, 0126-0130, 0139, 0198). Disorders that cause ocular dryness cause a dysfunction of the Meibomian glands, which disturbs the composition of the lipid phase of the lacrimal film and increases the rate of evaporation of the tears (¶ 0042). Meibomian gland dysfunction associates with inflammation, obstruction or abnormal secretion, and results in altered or reduced lipid excreta that leads to disruption of the tear film with resultant irritation of cornea, conjunctiva and lids as evidenced by Driver (page 343, left column). Ocular dryness may be caused by exposure to diesel engines, prolonged exposure to computer and television screen, and wearing contact lenses (¶¶ 0066-0070). The reference discloses treatment of dry eye by repeated application to the eye a composition comprising lipoic acid in the form of eye wash or ointment (¶ 0140) that implies application to the eyelid since applying eye wash or ointment inevitably will be applied to the eyelid. Lipoic acid is capable of inhibiting the 
The disclosure of Droy-Lefaix implies that the dry eye suffers from dysfunction of the Meibomian gland that is associated with inflammation and abnormal secretion as evidenced by Driver, and lipoic acid treats inflammation, therefore will inherently treat inflamed Meibomian gland caused by dryness of the eye, and inherently will restore normal secretion of the Meibomian gland.
Regarding claim 12, all the limitation of the claim are disclosed by the Droy-Lefaix as evidenced by Driver. It has been decided by the court that when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use.
Regarding claim 13 that the composition is an ophthalmic composition, Droy-Lefaix discloses composition comprising lipoic acid in the form of eye wash or ointment.
Regarding carrier and excipient as claimed by claims 14 and 15, respectively, eye wash and ointments imply the presence of carriers and excipients.  
Regarding patient has blurred vision or uses contact lenses as claimed by claims 23 and 24, respectively, Droy-Lefaix disclosed dry eye is caused by exposure to diesel engines, prolonged exposure to computer and television screen that all inevitably cause . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the 

Claims 12-15, 17-20, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Droy-Lefaix et al. (US 2003/0228299, currently cited on PTO 892) as evidenced by the article by Driver et al. (“Meibomian Gland Dysfunction”, IDS filed 04/09/2020) and combined with Daniels et al. (US 2007/0280924, currently cited on PTO 892).

Applicant Claims 
	Claims 17 and 18 recite the amount of lipoic acid in an ophthalmic composition. Claim 19 recites the composition comprising emulsifying agent, and claim 20 recites the emulsifying agent is phospholipid.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Droy-Lefaix as evidenced by Driver are previously discussed in this office action.  

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Droy-Lefaix teaches the amount of lipoic acid in the ophthalmic composition in µg/ml, the reference however does not does not teach the concentration of lipoic acid in the composition as claimed by claims 17 and 18, or the emulsifier as claimed by claims 19 and 20.
	Daniels teaches pharmaceutical preparation for treating dry eye comprising pharmaceutically acceptable carrier (abstract; (¶¶ 0042, 0109). The reference teaches composition in the form of eye drops, solution, ointment, etc. (¶ 0100). The composition comprises elements that maintain the tear film, e.g. phospholipids (¶ 0090). The composition comprises 0.2% lipoic acid, and further comprises carriers and excipients (examples 1 and 3). 
 
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to treat dry eye that causes Meibomian dysfunction using composition comprising lipoic acid as taught by Droy-Lefaix, and use 0.2% of lipoic acid and further add emulsifying agent to the composition as taught by Daniels. One would have been motivated to do so because Daniels teaches suitability of composition comprising 0.2% lipoic acid and phospholipids for treating dry eyes by maintaining the tear film. One would reasonably expect treating dry 
Regarding the amount of lipoic acid in the composition between 0.2-10% as claimed by claim 17, Daniels teaches 0.2%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the claimed amount of lipoic acid of 1.5% as claimed by claim 18, one having ordinary skill in the art would have determined the required amount needed to treat dry eye based on the individual patient condition. Applicants failed to show unexpected results obtained from using 1.5% lipoic acid.
Regarding emulsifying agent claimed by claims 19 and 20, Daniels teach phospholipids in the composition. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 12-16, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Droy-Lefaix, as evidenced by Driver, and in view of Takruri (WO 007/070463, IDS filed 04/09/2020).

Applicant Claims 
Claim 16 recites application to the margin of the eyelid. Claims 21 and 22 recite administering to the patient a keratolytic agent. 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Droy-Lefaix, as evidenced by Driver, are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While the teachings of Droy-Lefaix imply application to the eyelid, and application to the margin of the eye lid would be inevitable, the reference does not explicitly teach applying to the eyelid margin as claimed by claim 16. The reference does not teach administration of keratolytic agents as claimed by claims 21 and 22.
Takruri teaches composition for removing debris from ocular area to treat dry eye. The ocular area includes eyelid margin. The composition comprises boric acid. The composition is applied to the ocular surface, even closed eye, and the composition enters between the eyelids and comes in contact with the eyelid margin (abstract; 0005, 0016-0018, 0039, 0053; examples).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)

Further, one having ordinary skill in the art would have additionally administered boric acid, keratolytic agent, taught by Takruri to the eye because Takruri teaches that boric acid helps to remove the debris from the eye. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./